Citation Nr: 0205263	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
1994, for a grant of a total disability evaluation based 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to service connection for a gastrointestinal 
disorder.

(The issue of entitlement to payment or reimbursement for 
unauthorized medical expenses will be addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The veteran had active military duty from January 1951 to 
January 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted entitlement to TDIU and assigned an 
effective date of October 20, 1994.

This appeal was previously before the Board in February 2000, 
when two separate decisions were issued, one of which denied 
the veteran's claim of entitlement to an earlier effective 
date for a grant of a TDIU (in the same decision, a second 
issue, entitlement to service connection for a 
gastrointestinal disorder, was remanded to the RO).  In the 
other decision, the Board denied the veteran's claim of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  The veteran filed a timely appeal with 
respect to the issues denied in the February 2000 decisions 
to the U.S. Court of Appeals for Veterans Claims (the Court).  
In May 2001, General Counsel for the Department of Veterans 
Affairs (VA) filed a Motion to Vacate and Remand in part, and 
to Stay Proceedings (Appellee's Motion) (procedurally, the 
Appellee's May 2001 Motion requested that the Board's remand 
action regarding the issue of service connection for a 
gastrointestinal disorder should be left undisturbed).  In 
June 2001, the Court issued an Order noting that the Appellee 
failed to address the appealed issue of entitlement to 
payment or reimbursement for unauthorized medical expenses, 
and ordered the Secretary to advise the Court within 20 days 
whether said claim should also be remanded.  Thereafter, 
General Counsel filed a motion entitled "Appellee's Response 
to Court Order dated June 19, 2001, and Amendment to 
Secretary's Motion to Vacate and Remand in Part, and to Stay 
Proceedings," requesting that the Appellee's Motion for 
remand should include vacation and remand of the issue of 
entitlement to payment or reimbursement for unauthorized 
medical expenses. 

The effect of the Appellee's motions, which were granted by 
the Court, was to vacate the February 2000 Board decisions, 
and to remand the issues of entitlement to an earlier 
effective date for a grant of a TDIU, and entitlement to 
payment or reimbursement for unauthorized medical expenses, 
for readjudication consistent with the considerations 
discussed in the Appellee's Motions and in the Order entered 
by the Court in July 2001.

Historically, in an October 1998 decision, the Board denied 
the veteran's claim of entitlement to an increased 
(compensable) rating for his service-connected prostatitis.  
Based on an April 2002 written memorandum filed by his 
representative, it appears that the veteran is again raising 
the issue of entitlement to a compensable evaluation for the 
service-connected prostatitis.  The representative also noted 
that evidence added to the claims folder in early April 2002 
primarily pertained to the veteran's claim for a compensable 
rating for prostatitis.  A review of the claims folder 
indicates that this issue has not yet been adjudicated by the 
RO; thus, it is referred to the RO for appropriate action. 

Additional evidence was submitted on behalf of the veteran 
and received by the Board in April 2002.  The additional 
evidence, to include excerpts from the medical literature, 
copies of private clinical records and duplicates of service 
medical records, is not relevant to the claims currently in 
appellate status.  Even if relevant, the Board notes that the 
criteria for issuing a supplemental statement of the case 
(SSOC) changed effective February 22, 2002.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.31).  Amended § 19.31 does away with the requirement that 
the RO issue an SSOC upon receipt of additional pertinent 
evidence when, as in this case, the evidence was received by 
the Board after it was certified to the Board and it was 
received after February 21, 2002.  Id;  Also see Chairman's 
Memorandum, No. 01-02-01 (Jan. 29, 2002).  Likewise, amended 
38 C.F.R. § 20.1304 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (effective February 22, 2002) (to be codified at 38 
C.F.R. § 20.1304) does away with the requirement that a claim 
be remanded for the issuance of an SSOC upon receipt of 
additional pertinent evidence by the Board when that evidence 
was filed directly with the Board.  The Board parenthetically 
notes that, in this case, as a waiver of RO review of the 
evidence in question was also submitted, a remand for an SSOC 
would still not be required under 38 C.F.R. § 20.1304(c), in 
effect prior to February 22, 2002.

The issue of service connection for a gastrointestinal 
disorder is addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  Prior to October 20, 1994, the veteran was service-
connected for penile scarring, rated 20 percent, and 
prostatitis, rated zero percent; there is no medical evidence 
to suggest that his service-connected disabilities precluded 
employment prior to that date.  

2.  The veteran's claim for a TDIU was not received until 
June 1998; an RO decision at that time granted secondary 
service connection for a psychiatric disorder and assigned a 
50 percent rating, effective October 20, 1994; a subsequent 
RO decision granted a TDIU effective from that date.

3.  A Board decision in October 1991 denied service 
connection for a psychiatric disorder, and that decision was 
affirmed by the Court of Veterans' Appeals (now Court of 
Appeals for Veterans' Claims) in December 1992; the veteran 
submitted no subsequent medical evidence in support of his 
reopened claim suggesting a link between his psychiatric 
disorder and service, and there was no medical evidence of 
record prior to October 20, 1994, indicating a link between 
his psychiatric disorder and a service-connected disability.


CONCLUSION OF LAW

An effective date earlier than October 20, 1994, for a grant 
of entitlement to TDIU is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400, 4.16 (2001); 66 Fed. Reg. 45,620-45,632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled with respect to the veteran's claims of 
entitlement to an effective date earlier than October 20, 
1994, for a grant of entitlement to TDIU.  Here, the RO 
advised the veteran of the evidence necessary to substantiate 
this claim by its Statement of the Case and Supplemental 
Statements of the Case. Further, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  Moreover, the record 
reflects that the veteran was provided with the opportunity 
to present additional argument and evidence in support of his 
case, and that a written brief was submitted by his 
accredited representative.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, to include the revised regulatory provisions 
of 38 C.F.R. § 3.159, and that no additional assistance to 
the veteran is required based on the facts of the instant 
case.

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2).

In the veteran's case, the record discloses that a decision 
of the Board in July 1994 granted service connection for 
scarring of the penis and prostatitis.  A rating decision in 
September 1994 assigned noncompensable evaluations for those 
disabilities.

On October 20, 1994, the RO received from the veteran VA Form 
21-4138, Statement in Support of Claim.  On that form, the 
veteran stated that he was asserting a claim of entitlement 
to service connection for "a nervous condition" and sexual 
dysfunction due to his service-connected disabilities of 
scarring of the penis and chronic prostatitis.

By a June 1998 rating decision, the RO assigned an evaluation 
of 20 percent for scarring of the penis; and granted service 
connection for an acquired psychiatric disorder as secondary 
to prostatitis, evaluated as 50 percent disabling, effective 
October 20, 1994.  The combined service-connected disability 
rating was 60 percent.

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are 2 or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability, 
disability resulting from a common etiology will be 
considered one disability.  38 C.F.R. § 4.16(a).

In June 1998, the RO wrote to the veteran and notified him of 
the rating actions taken that month.  In the letter to the 
veteran, the RO also stated that he might be entitled to 
compensation at the 100 percent rate if he was unable to 
secure and follow a substantially gainful occupation because 
of service-connected disabilities.  The RO enclosed a copy of 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, which is the form by 
which a veteran may file a formal claim for TDIU.  Soon 
thereafter, the RO received a copy of a completed and signed 
VA form 21-8940 from the veteran.  The form, which was not 
date-stamped by RO personnel, had a notation that it was 
signed by the veteran on June 22, 1998.  

Thereafter, as noted above, the rating decision in June 1998 
granted entitlement to TDIU, effective October 20, 1994, the 
date of claim for service connection for an acquired 
psychiatric disorder.

Regulations provide that any communication or action 
indicating an attempt to apply for one or more benefits under 
the laws administered by VA from a claimant or his 
representative may be considered an informal claim.  Such 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If the application form is received within 
one year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2001).  

The veteran's statement in support of claim, which was 
received on October 20, 1994, did not constitute an informal 
claim of entitlement to TDIU, because the veteran did not 
identify TDIU as a benefit he was seeking and, indeed, he 
made no reference to interference with his employability by 
service-connected scarring of the penis and prostatitis or by 
a  "nervous condition", but the effective date for the grant 
of TDIU was determined to be October 20, 1994, apparently 
because it was determined that the veteran's service-
connected disabilities rendered him unemployable at the time 
of his original claim for service connection for a 
psychiatric disorder.  However, there is no basis for 
granting an earlier effective date, as the veteran was not 
service-connected for a psychiatric disability prior to the 
date in question.  In fact, prior to 1989, service connection 
had not been in effect for any disability, and, prior to 
October 20, 1994, the only compensable service-connected 
disability was penile scarring, rated 20 percent.  Service 
connection for a psychiatric disorder was denied by the Board 
in a March 1974 decision.  The veteran's application to 
reopen that claim was denied by Board decisions in March 1977 
and October 1991; the latter decision was affirmed by the 
Court of Veterans' Appeals (now Court of Appeals for 
Veterans' Claims).  On the basis of medical evidence received 
beginning in October 1994, secondary service connection for a 
psychiatric disorder was eventually granted.  The veteran's 
TDIU claim was not received until 1998.  

Late in June 1998, after the rating decision of June 1998 
granted entitlement to a TDIU, the veteran submitted a copy 
of a decision in October 1972 by an administrative law judge, 
"ALJ" of the Social Security Administration (SSA).  The ALJ's 
decision found the veteran to be disabled for SSA purposes 
since September 1970 by reason of multiple disabilities, 
including arteriosclerotic cardiovascular disease, spinal 
osteoarthritis, pulmonary fibrosis, and depressive neurosis.  
Based on the ALJ's decision, the veteran has argued that the 
effective date of TDIU should be in 1970.  However, the 
veteran was granted social security based on a number of 
nonservice-connected disabilities, including depressive 
neurosis.  That is, service connection was not in effect for 
a psychiatric disorder at that time.  For the same reason, an 
effective date in October 1972 (when the AOJ made his 
decision) is not warranted.

Prior to October 20, 1994, the veteran was service-connected 
for penile scarring, rated 20 percent, and prostatitis, rated 
zero percent.  There is no medical evidence to suggest that 
his service-connected disabilities precluded employment prior 
to that date.  The veteran's claim for a TDIU was not 
received until June 1998; an RO decision at that time granted 
secondary service connection for a psychiatric disorder and 
assigned a 50 percent rating, effective October 20, 1994.  A 
subsequent RO decision granted a TDIU effective from that 
latter date.  As noted above, a Board decision in October 
1991 denied service connection for a psychiatric disorder, 
and that decision was affirmed by the Court of Appeals for 
Veterans' Claims in December 1992.  The veteran submitted no 
subsequent medical evidence in support of his reopened claim 
suggesting a link between his psychiatric disorder and 
service, and there was no medical evidence of record prior to 
October 20, 1994, indicating a link between his psychiatric 
disorder and a service-connected disability.

As there is no medical evidence of record that suggests the 
veteran was unemployable prior to October 20, 1994, because 
of service-connected disabilities, the effective date for a 
grant of a TDIU can be no earlier than that time.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


ORDER

An effective date earlier than October 20, 1994, for a grant 
of a total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

The Board remanded the issue of service connection for a 
gastrointestinal disorder in February 2000.  The remand was 
necessary because the Board had initially remanded the same 
issue by an October 1998 Board decision, yet the requested 
development (to include a VA examination) had not been 
completed, and the issue had not been re-certified to the 
Board.  In a March 2000 memorandum, the RO's Veterans Service 
Center Manager noted that the Board had remanded the issue of 
service connection for a gastrointestinal disorder, but "the 
main reason the remand has not been completed is the absence 
of the file at the Board on a separated issue."  The Service 
Manager requested that the claims folder "be returned to 
this office as soon as is feasible so that further action can 
be taken on the delayed remand."  In an April 2002 brief, 
the veteran's representative also noted that the remand 
directives pertaining to the claim based on a 
gastrointestinal disorder had not been performed by the RO 
"because the claims file was not available."  Thus, it does 
not appear that the requested development has been completed, 
and the RO has not re-certified that issue to the Board.  

While the Board may now undertake additional development 
without remanding the case to the RO pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), in certain 
circumstances, such as the need to comply with due process of 
law by adjudicating an intertwined issue, the case must be 
remanded to the RO.  In this case, as the veteran has raised 
a claim of secondary service connection for a 
gastrointestinal disorder, the Board finds that the RO must 
adjudicate the claim under the applicable law and then issue 
a supplemental statement of the case to notify the appellant 
of the provisions of 38 C.F.R. § 3.310(a) (2001).

Because the case must be remanded to the RO for adjudication 
of an intertwined claim of secondary service connection for a 
gastrointestinal disorder, the RO should to determine if any 
additional development is warranted consistent with VCAA and 
its implementing regulations.
 
In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or non-VA 
treatment or examination for a 
gastrointestinal disorder.  The RO should 
secure copies of all identified records 
that are not already of record and 
associate them with the claims folder.  

When the veteran responds, obtain any 
records from each health care provider he 
identifies that are not already on file.  
If these records cannot be obtained and 
we do not have affirmative evidence that 
they do not exist, inform the appellant 
of the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  Also inform him that we 
will proceed to decide his appeal without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

2.  The veteran should also be afforded a 
VA examination to determine the nature 
and etiology of any  gastrointestinal 
disorder that may be present.  After 
reviewing the claims file, the examiner 
should identify any current 
gastrointestinal disorder and indicate 
whether it is at least as likely as not 
that that disorder had its onset in 
service, is causally linked to any 
incident of service, or was caused or 
aggravated by service-connected 
prostatitis or treatment for same.  (The 
veteran contends, in part, that he 
developed gastrointestinal pathology, to 
include colitis, due to the antibiotic 
treatment he received for his service-
connected prostatitis.)  In rendering an 
opinion, the examiner is requested to 
comment upon a December 1997 opinion of 
record to the effect that the veteran's 
colitis is secondary to multiple 
antibiotic use.  The claims file must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the RO must review and 
readjudicate the issue of service 
connection for a gastrointestinal 
disorder, to include as secondary to 
service connected prostatitis or 
treatment for same.  As to the secondary 
service connection aspect of the claim, 
the RO's attention is directed to Allen 
v. Brown, 7 Vet. App. 439 (1995), in 
which the Court held that when 
aggravation of a veteran's non-service 
connected condition is proximately due to 
or the result of a service-connected 
condition, the veteran shall be 
compensated for the degree of disability 
over and above the degree of disability 
existing prior to aggravation.  If any of 
the benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a), and they 
should be afforded the appropriate time 
period to respond before the record is 
returned to the Board for further review.

The purposes of this REMAND are to comply with due process of 
law and to fulfill VA's duty to assist.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



